Title: To George Washington from Francisco Rendon, 7 December 1793
From: Rendon, Francisco
To: Washington, George


          
            sir
            Madrid December the 7th 1793
          
          Having Constantly in my memory the many marks of Esteem with which you honoured me
            while my residence in the United states; and take for granted that you will hear with
            pleasure any thing which may Contribute to my wellfare and
            happiness—I take the liberty to acquaint you that Tho’ I have been for some years past
            in a very disagreable ⟨situation⟩ and which has prevailed upon me to ⟨declined⟩ all my
            Correspondence with my american friends I am now again in a very diferent Circumstances
            Clear’d from the darkness of my past ⟨mist⟩.
          ⟨The King⟩ my Mastter well Informed at last of my services by His Excellency D. Diego
            de Gardoqui, has been pleased to honoured me with the appointment of the Intendence of
              ⟨illegible⟩ new orleans and all the other establishments of
            that part of America, Declearing to me also the fun[c]tions and honours of Intendent of
            his majesty’s Army. This honorable Commission affords to me a great satisfaction not
            only on account of my advancement and the service I may be able to render to my Contry,
            but the Circumstances of been placed so near neighbour to the United states which I may
            probable find occasion to shew to the Inhavitants of them my sincere disposition to
            Contribute in any manner to their happiness as well as to Establish a perfect harmony
            with those of the Possessions of my sovereign.
          The City of my residence will be that of New orleans where (if pleased to god) I hope
            to arrive Early in the spring next, and where I expected to receive your Commands with
            the agreable news of your perfect health and that of Mrs Washington to who I beg you to
            present my best respects; and you sir be assured of the true affection and respect with
            which I am and shall be for ever your most obedt and most humble servt
          
            Francisco Rendon
          
        